                     UNITED STATES OF AMERICA
                   WESTERN DISTRICT OF KENTUCKY
                          AT LOUISVILLE
                        NO. 3:19-cv-00348-CHB

JASON COMPTON                                                            PLAINTIFF


v.                             STATUS REPORT


LOUISVILLE METROPOLITAN GOVERNMENT, ET AL.
                                                                    DEFENDANTS



      Comes the Plaintiff, JASON COMPTON, by counsel, and for his

compliance with the Court’s Order of December 4, 2020, states as follows:

      1. That the underlying litigation in the Jefferson District Court was

         dismissed and resolved in Plaintiff’s favor.

      2. That the moratorium and abeyance previously entered herein should be

         terminated and the case returned to the active status docket.

      3. That a telephonic pre-trial conference should be set to establish all future

         deadlines and discovery dates for compliance.

      4. For entry of any and all other orders that the Court deems appropriate for

         the timely proceeding and resolution in this case.




                                          1
                                     Respectfully submitted,

                                     /s/ Timothy Denison
                                     TIMOTHY DENISON
                                     Counsel for Plaintiff
                                     235 South Fifth Street
                                     The Third Floor
                                     Louisville, Kentucky 40202-3226
                                     (502) 589-6916; (FAX) 568-6919
                                     timothydenison@aol.com

                        CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing was served by CM/ECF
mail on this 17th day of December, 2020.


                                     /s/ Timothy Denison
                                     TIMOTHY DENISON




                                        2
